
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9(f)


NOTE PURCHASE AGREEMENT

by and among

MERRILL LYNCH MORTGAGE CAPITAL INC.,
as an Investor,

COMPUCREDIT FUNDING CORP.,
as Transferor,

COMPUCREDIT CORPORATION,
as Servicer,

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST,
as Issuer

(Variable Funding Notes, Series 2004-One, Class A, Class B, and Class C)

Dated as of January 30, 2004

--------------------------------------------------------------------------------





Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS   1   SECTION 1.1   Defined Terms   1   SECTION 1.2  
Other Terms   6   SECTION 1.3   Computation of Time Periods   7
ARTICLE II    PURCHASE AND SALE
 
7   SECTION 2.1   Purchase and Sale of the Offered Notes   7   SECTION 2.2  
Purchases of Note Principal Balance Increases   8   SECTION 2.3   Reductions to
the Maximum Principal Amount   8   SECTION 2.4   Note Interest, Additional
Interest, Fees and Other Costs and Expenses   8   SECTION 2.5   Payments and
Computations, Etc   11
ARTICLE III    CONDITIONS PRECEDENT
 
11   SECTION 3.1   Conditions Precedent on the Effective Date   11   SECTION 3.2
  Conditions Precedent on each Increase Date   13
ARTICLE IV    REPRESENTATIONS AND WARRANTIES
 
14   SECTION 4.1   Representations and Warranties of the Issuer, the Transferor
and the Servicer   14   SECTION 4.2   Covenants of the Issuer, the Transferor
and the Servicer   18   SECTION 4.3   Periodic Notices and Reports   21  
SECTION 4.4   Representations and Warranties of the Investors   23
ARTICLE V    INDEMNIFICATION; EXPENSES; RELATED MATTERS
 
23   SECTION 5.1   Indemnities by the Transferor   23   SECTION 5.2   Yield
Protection   24   SECTION 5.3   Taxes   25   SECTION 5.4   Other Costs and
Expenses; Breakage Costs   26   SECTION 5.5   Indemnities by the Servicer   27
ARTICLE VI    MISCELLANEOUS
 
27   SECTION 6.1   Term of Agreement; Survival   27   SECTION 6.2   Waivers;
Amendments   28   SECTION 6.3   Notices; Payments   28   SECTION 6.4   Governing
Law; Submission to Jurisdiction; Appointment of Service Agent   29   SECTION 6.5
  Integration   29   SECTION 6.6   Severability of Provisions   30   SECTION 6.7
  Counterparts; Facsimile Delivery   30   SECTION 6.8   Successors and Assigns;
Binding Effect   30   SECTION 6.9   Confidentiality Agreement   30   SECTION
6.10   No Bankruptcy Petition Against the Issuer or the Transferor   31  
SECTION 6.11   No Recourse Against Issuer   31   SECTION 6.12   Limitation of
Liability   31   SECTION 6.13   Amounts Limited to Available Collections   31  
SECTION 6.14   Transferor Net Worth   31

i

--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

EXHIBIT A   Increase Notice EXHIBIT B   Tradenames of Transferor EXHIBIT C  
Form of Daily Servicing Report
SCHEDULE 1
 
 

ii

--------------------------------------------------------------------------------

        This NOTE PURCHASE AGREEMENT, dated as of January 30, 2004 (as amended,
supplemented or otherwise modified and in effect from time to time, this
"Agreement"), is by and among MERRILL LYNCH MORTGAGE CAPITAL INC., a Delaware
corporation, as an investor (together with its successors and assigns, the
"Investors"), COMPUCREDIT FUNDING CORP., a Nevada corporation, as transferor
(together with its successors and assigns in such capacity, the "Transferor"),
COMPUCREDIT CORPORATION, a Georgia corporation, as servicer (together with its
successors and assigns, the "Servicer") and COMPUCREDIT CREDIT CARD MASTER NOTE
BUSINESS TRUST, a Nevada business trust, as issuer (the "Issuer").

W I T N E S S E T H

        WHEREAS, the Issuer intends to issue Class A Notes, Class B Notes,
Class C Notes and Class D Notes (the "Notes"); and

        WHEREAS, on the terms and conditions specified in this Agreement, the
Transfer and Servicing Agreement, the Indenture and the Indenture Supplement,
the Transferor will cause the Issuer to sell the Class A Notes, Class B Notes
and Class C Notes (the "Offered Notes") to the Investors on the Effective Date;

        NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:


ARTICLE I

DEFINITIONS


        SECTION 1.1    Defined Terms.    Capitalized terms used herein
(including in the preamble and recitals hereof) and not defined herein are
defined in, or incorporated by reference into, the Indenture, the Indenture
Supplement or the Transfer and Servicing Agreement, as applicable. Additionally,
the following terms shall have the following meanings for all purposes of this
Agreement:

        "Adjusted Net Portfolio Yield" shall mean, with respect to any Monthly
Period, the annualized percentage equivalent of a fraction, (A) the numerator of
which is equal to (1) Reallocated Series Finance Charge Collections with respect
to such Monthly Period, plus (2) without duplication of amounts referred to in
clause (1) above, the amount of Interchange to be included as Series 2004-One
Allocable Finance Charge Collections for such Monthly Period pursuant to
subsection 3.01(c) of the Indenture Supplement, plus (3) any Interest Rate Cap
Payments for the related Distribution Date, plus (4) any Pre-Funding Investment
Proceeds and Yield Supplement Investment Proceeds, plus (5) the amount of funds,
if any, to be withdrawn from the Yield Supplement Account that, pursuant to
subsection 4.15(c) of the Indenture Supplement, are required to be included in
Available Funds on such Distribution Date, minus (6) the Series Default Amount
for the Distribution Date with respect to such Monthly Period, minus (7) the
amount set forth in Item 1 of Schedule 1 hereto and (B) the denominator of which
is the Average Note Principal Balance for such Monthly Period.

        "Adjusted Net Yield" means, with respect to any Monthly Period, (a) the
Adjusted Net Portfolio Yield with respect to such Monthly Period minus (b) the
Base Rate with respect to such Monthly Period.

        "Agreement" is defined in the preamble.

        "Backup Servicing Agreement" means the Backup Servicing Agreement, dated
as of January 30, 2004 and as amended from time to time, by and among the
Indenture Trustee, the Issuer, the Servicer, the Transferor and First National
Bank of Omaha, as the Backup Servicer.

        "Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. §§
101 et seq., as amended.

        "Class A Additional Interest" is defined in Section 2.4.

--------------------------------------------------------------------------------


        "Class A Daily Interest" is defined in Section 2.4.

        "Class A Interest Rate" means (a) for any Interest Period, LIBOR for
such Interest Period and (b) for the remaining portion of any Interest Period
during which any Class A Note Principal Balance Increase is purchased by the
Investors on a day other than on the first day of the Interest Period (each, a
"Class A Stub Period"), LIBOR for that Class A Stub Period, in each case as
determined in accordance with Section 2.4, and in each case plus the then
applicable Class A Margin.

        "Class A Interest Shortfall" is defined in Section 2.4.

        "Class A Margin" is defined in the Fee Letter.

        "Class A Maximum Principal Amount" means an amount not to exceed
(a)(i) for the period from and including the Effective Date to but excluding the
earlier of (1) the Commitment Step-Up Date or (2) the Expiration Date, the
amount set forth in Item 2(a) of Schedule 1 hereto or (ii) if applicable, for
the period from and including the Commitment Step-Up Date to but excluding the
Expiration Date, the amount set forth in Item 2(b) of Schedule 1 hereto; minus
(b) the aggregate outstanding principal amount of notes issued by the Issuer
(other than the Offered Notes) and purchased pursuant to the Master Repurchase
Agreement that have total credit enhancement greater than or equal to the total
credit enhancement provided to the Class A Notes; provided, however that at any
time the Class A Maximum Principal Amount shall not be more than the amount that
equals the amount set forth in Item 2(c) of Schedule 1 hereto.

        "Class A Monthly Interest" is defined in Section 2.4.

        "Class A Notes" means the Variable Funding Notes, Series 2004-One,
Class A, issued by the Issuer on the Effective Date.

        "Class A Stub Period" is defined in the definition of "Class A Interest
Rate."

        "Class B Additional Interest" is defined in Section 2.4.

        "Class B Daily Interest" is defined in Section 2.4.

        "Class B Interest Rate" means (a) for any Interest Period, LIBOR for
such Interest Period and (b) for the remaining portion of any Interest Period
during which any Class B Note Principal Balance Increase is purchased by the
Investors on a day other than on the first day of the Interest Period (each, a
"Class B Stub Period"), LIBOR for that Class B Stub Period, in each case as
determined in accordance with Section 2.4, and in each case plus the then
applicable Class B Margin.

        "Class B Interest Shortfall" is defined in Section 2.4.

        "Class B Margin" is defined in the Fee Letter.

        "Class B Maximum Principal Amount" means an amount not to exceed
(a)(i) for the period from and including the Effective Date to but excluding the
earlier of (1) the Commitment Step-Up Date or (2) the Expiration Date, the
amount set forth in Item 3(a) of Schedule 1 hereto or (ii) if applicable, for
the period from and including the Commitment Step-Up Date to but excluding the
Expiration Date, the amount set forth in Item 3(b) of Schedule 1 hereto; minus
(b) the aggregate outstanding principal amount of notes issued by the Issuer
(other than the Offered Notes) and purchased pursuant to the Master Repurchase
Agreement that have total credit enhancement greater than or equal to the total
credit enhancement provided to the Class B Notes but less than the Class A
Notes; provided, however that at any time the Class B Maximum Principal Amount
shall not be more than the amount that equals the amount set forth in Item 3(c)
of Schedule 1 hereto.

        "Class B Monthly Interest" is defined in Section 2.4.

        "Class B Notes" means the Variable Funding Notes, Series 2004-One,
Class B, issued by the Issuer on the Effective Date.

2

--------------------------------------------------------------------------------


        "Class B Stub Period" is defined in the definition of "Class B Interest
Rate."

        "Class C Additional Interest" is defined in Section 2.4.

        "Class C Daily Interest" is defined in Section 2.4.

        "Class C Interest Rate" means (a) for any Interest Period, LIBOR for
such Interest Period and (b) for the remaining portion of any Interest Period
during which any Class C Note Principal Balance Increase is purchased by the
Investors on a day other than on the first day of the Interest Period (each, a
"Class C Stub Period"), LIBOR for that Class C Stub Period, in each case as
determined in accordance with Section 2.4, and in each case plus the then
applicable Class C Margin.

        "Class C Interest Shortfall" is defined in Section 2.4.

        "Class C Margin" is defined in the Fee Letter.

        "Class C Maximum Principal Amount" means an amount not to exceed
(a)(i) for the period from and including the Effective Date to but excluding the
earlier of (1) the Commitment Step-Up Date or (2) the Expiration Date, the
amount set forth in Item 4(a) of Schedule 1 hereto or (ii) if applicable, for
the period from and including the Commitment Step-Up Date to but excluding the
Expiration Date, the amount set forth in Item 4(b) of Schedule 1 hereto; minus
(b) the aggregate principal amount of notes issued by the Issuer (other than the
Offered Notes) and purchased pursuant to the Master Repurchase Agreement that
have total credit enhancement greater than or equal to the total credit
enhancement provided to the Class C Notes but less than the Class B Notes.

        "Class C Monthly Interest" is defined in Section 2.4.

        "Class C Notes" means the Variable Funding Notes, Series 2004-One,
Class C, issued by the Issuer on the Effective Date.

        "Class C Stub Period" is defined in the definition of "Class C Interest
Rate."

        "Closing Date" means January 30, 2004.

        "Commitment Percentage" means, for each Investor and for each Class, the
percentage set forth immediately below such Investor's name on the signature
pages of this Agreement or in any assignment to an Investor in accordance with
the provisions set forth herein; provided, however, that the aggregate
Commitment Percentage with respect to all of the Investors shall at all times
equal 100%.

        "Commitment Step-Up Date" means the first anniversary of the Closing
Date; provided, however, that the "Commitment Step-Up Date" will be deemed not
to have occurred if the conditions set forth in clauses (i), (ii), (vii) and
(ix) through (xiv) of subsection 3.2(b) are not satisfied on such date.

        "Commitment/Structuring Fee" is defined in the Fee Letter.

        "CompuCredit" means CompuCredit Corporation, a Georgia corporation, and
its successors and permitted assigns.

        "Effective Date" is defined in subsection 2.1(a).

        "ERISA" means The Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

        "Excepted Persons" is defined in Section 6.9.

        "Excluded Liabilities" is defined in Section 5.1.

        "Excluded Taxes" means, with respect to any Indemnified Party, (i) any
tax (including any franchise tax) imposed on or measured by the gross or net
income, branch profits, gross or net receipts, capital, net worth and similar
items (including any interests, penalties or additions with respect thereto) of
such Indemnified Party by the United States and by the jurisdictions or
political subdivision or taxing

3

--------------------------------------------------------------------------------


authority thereof in which such Indemnified Party's principal office or lending
offices are located or are resident, managed or controlled or in which such
Indemnified Party or lending office is incorporated or organized or otherwise
doing business, (ii) in the case of the United States or any state thereof
(including the District of Columbia), any taxes imposed by the United States by
means of withholding at the source unless such withholding results from a change
in applicable law, treaty or regulations or the interpretation or administration
thereof after the date such Indemnified Party becomes entitled to the benefits
of any of the Transaction Documents with respect to the Class A Note Principal
Balance, Class B Note Principal Balance or Class C Note Principal Balance, as
applicable, or portion thereof affected by such change (provided that taxes
withheld pursuant to Section 1446 of the Code shall be Excluded Taxes in any
event), (iii) any taxes to which an Indemnified Party is subject (to the extent
of the tax rate then in effect) on the date this Agreement is executed or to
which an Indemnified Party would be subject on such date if a payment hereunder
had been received by such Person on such date, and with respect to any
Indemnified Party that becomes a party hereto after the date hereof, any taxes
to which such Indemnified Party is subject on the date it becomes a party hereto
(other than in each case taxes for which each of the other Indemnified Parties
is entitled to reimbursement pursuant to the terms of this Agreement), and
(iv) taxes to which the Indemnified Party becomes subject subsequent to the date
referred to in clause (iii) above as a result of a change in residence, place of
incorporation, or principal place of business of such Indemnified Party, a
change in the branch or lending office of such Indemnified Party participating
in the transactions specified herein or other similar circumstances or as a
result of the recognition by an Indemnified Party of gain on the sale,
assignment or participation by such Indemnified Party of any interest to which
it is entitled hereunder or under the other Transaction Documents.

        "Expiration Date" means the earlier to occur of (i) the Scheduled
Expiration Date and (ii) the occurrence of an Early Redemption Event.

        "Fee Letter" means the letter agreement, dated as of the Closing Date,
between the Transferor and the Investor, setting forth, among other things, the
Class A Margin, Class B Margin, Class C Margin and the Unused Fee.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.

        "Increase Date" shall mean a date upon which a Note Principal Balance
Increase occurs.

        "Increase Notice" is defined in subsection 2.2(c).

        "Indemnified Amounts" is defined in Section 5.1.

        "Indemnified Parties" is defined in Section 5.1.

        "Indenture" means the Master Indenture, dated as of July 14, 2000, by
and among the Issuer, the Servicer and the Indenture Trustee, as the same may
from time to time be amended, supplemented or otherwise modified and in effect.

        "Indenture Supplement" means the Series 2004-One Indenture Supplement,
dated as of January 30, 2004, to the Master Indenture, by and among the Issuer,
the Servicer and the Indenture Trustee, as the same may from time to time be
amended, supplemented or otherwise modified and in effect.

        "Indenture Trustee" means The Bank of New York, a New York banking
corporation, as indenture trustee, and its successors and assigns in such
capacity.

        "Initial Note Principal Balance" is defined in the Indenture Supplement.

4

--------------------------------------------------------------------------------


        "Insolvency Event" means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or ordering the winding-up or liquidation of such Person's affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

        "Insolvency Laws" means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

        "Investors" is defined in the preamble.

        "Issuer" is defined in the preamble.

        "Law" means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree or award of
any Governmental Authority.

        "LIBOR" is defined in Section 2.4.

        "LIBOR Determination Date" means the second Business Day prior to the
commencement of each LIBOR Period. For purposes of this definition, a "Business
Day" is any day on which banks in London and New York are open for the
transaction of international business.

        "LIBOR Period" is defined in Section 2.4.

        "Master Repurchase Agreement" is defined in Item 5 of Schedule 1 hereto.

        "Maximum Principal Amount" means the sum of the Class A Maximum
Principal Amount, Class B Maximum Principal Amount and Class C Maximum Principal
Amount.

        "1940 Act" means The Investment Company Act of 1940, as amended.

        "Note Principal Balance" is defined in the Indenture Supplement.

        "Note Principal Balance Increase" is defined in the Indenture
Supplement.

        "Notes" is defined in the recitals.

        "Offered Notes" is defined in the recitals.

        "Owner Trustee" means Wilmington Trust FSB, a federal savings bank, as
owner trustee of the Issuer, and its successors and assigns in such capacity.

        "payor" is defined in Section 5.3.

        "Plan" means an "employee benefit plan" as defined in Section 3(3) of
ERISA.

        "Potential Early Redemption Event" means an event which, but for the
lapse of time or the giving of notice, or both, would constitute an Early
Redemption Event.

5

--------------------------------------------------------------------------------


        "Proprietary Information" means with respect to information furnished to
the Investors pursuant to clauses 4.3(a)(vii) and (viii), (a) confidential or
proprietary information relating to pricing or compensation paid by the Servicer
to any third parties with whom the Servicer has a contractual relationship that
directly relates to the Receivables and the performance by the Servicer or such
third parties of their obligations under such agreements; (b) data on an
account-by-account basis, modeling results or projections, account management
strategies; and (c) other similar information that the Servicer reasonably
regards as proprietary to its business; provided, however, that Proprietary
Information shall not include (i) monthly reports containing complete and
accurate data classified according to the data fields and other categories as
set forth in Exhibit B to the Indenture Supplement and (ii) the tax treatment
and tax structure of the transactions contemplated herein.

        "recipient" is defined in Section 5.3.

        "Reportable Event" is defined in Title IV of ERISA.

        "Repurchase Transaction" is defined in Item 6 of Schedule 1 hereto.

        "Requirements of Law" means, with respect to any Person, the certificate
of incorporation or articles of association and by-laws or other organizational
or governing documents of such Person, and any Law applicable to or binding upon
such Person or to which such Person is subject.

        "Scheduled Expiration Date" means two years from the Closing Date, or
such later date to which the Scheduled Expiration Date may be extended (if
extended) in the sole discretion of the Investors in accordance with the terms
of subsection 2.2(b).

        "Servicer" is defined in the preamble.

        "Solvent" means, as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
as such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person
believes it is able to realize upon its property and pay its debts and other
liabilities as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person's
property would constitute unreasonably small capital.

        "Taxes" is defined in Section 5.3.

        "Transaction Documents" means, collectively, this Agreement, the Fee
Letter, the Indenture, the Indenture Supplement, the Transfer and Servicing
Agreement, each Receivables Purchase Agreement, the Backup Servicing Agreement
and all of the other related instruments, documents and other agreements
executed and delivered by the Transferor, the Issuer or the Servicer, in each
case, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

        "Transfer and Servicing Agreement" means the Transfer and Servicing
Agreement, dated as of July 14, 2000, by and among the Transferor, the Issuer,
the Servicer and the Indenture Trustee, as the same may from time to time be
amended, supplemented or otherwise modified and in effect.

        "Transferor" is defined in the preamble.

        "UCC" means the applicable Uniform Commercial Code.

        "Unused Fee" is defined in the Fee Letter.

        SECTION 1.2    Other Terms.    All terms defined directly or by
incorporation herein shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless

6

--------------------------------------------------------------------------------


otherwise defined therein. For purposes of this Agreement and all such
certificates and other documents, unless the context otherwise requires:
(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under, and shall be construed in accordance with, GAAP; (b) terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9; (c) references to
any amount as on deposit or outstanding on any particular date means such amount
at the close of business on such day; (d) the words "hereof," "herein" and
"hereunder" and words of similar import refer to this Agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term "including" means "including without limitation";
(g) references to any Law refer to that Law as amended from time to time and
include any successor Law; (h) references to any agreement refer to that
agreement as from time to time amended or supplemented or as the terms of such
agreement are waived or modified in accordance with its terms; (i) references to
any Person include that Person's successors and permitted assigns; and
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.

        SECTION 1.3    Computation of Time Periods.    Unless otherwise stated
in this Agreement, in the computation of a period of time from a specified date
to a later specified date, the word "from" means "from and including", the words
"to" and "until" each means "to but excluding", and the word "within" means
"from and excluding a specified date and to and including a later specified
date".


ARTICLE II

PURCHASE AND SALE


        SECTION 2.1    Purchase and Sale of the Offered Notes.    (a) The
closing of the purchase and sale of the Offered Notes shall take place at the
Washington, D.C. offices of Orrick, Herrington & Sutcliffe LLP on the Closing
Date or, if the conditions to effectiveness specified in Section 3.1 of this
Agreement shall not have been satisfied or waived by such date, as soon as
practicable after all such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (such date, the
"Effective Date").

        (b)   On the Effective Date, the Transferor agrees to cause the Issuer
to issue to the Investors, in the name of the Investors, the Offered Notes.

        (c)   On the Effective Date, the Transferor will cause the Class A
Notes, Class B Notes and Class C Notes, each dated the Effective Date, to be
delivered to the Investors, registered in the name of the Investors, having a
maximum principal amount equal to the Class A Maximum Principal Amount, Class B
Maximum Principal Amount and Class C Maximum Principal Amount, respectively,
duly authenticated in accordance with the provisions of the Indenture.

        (d)   On the terms and subject to the conditions specified in this
Agreement and the Indenture Supplement, each Investor shall on the Effective
Date make available to the Transferor, on behalf of the Issuer, in same day
funds, at such bank or other location reasonably designated by the Transferor,
an amount equal to its Commitment Percentage of the Class A Initial Note
Principal Balance, Class B Initial Note Principal Balance and Class C Initial
Note Principal Balance.

        (e)   On the terms and subject to the conditions specified in this
Agreement and the Indenture Supplement, the Investors, from time to time during
the period from the Effective Date to the last day of the Revolving Period,
shall acquire Note Principal Balance Increases by providing funds to the
Transferor.

7

--------------------------------------------------------------------------------



        SECTION 2.2    Purchases of Note Principal Balance Increases.    (a)
Subject to the terms and conditions hereof, including Article III, in
consideration for the sale, assignment and transfer of the Offered Notes by the
Transferor to the Investors hereunder from time to time during the Revolving
Period, on request of the Transferor on behalf of the Issuer in accordance with
subsection 2.2(c), the Investors shall pay to the Issuer an amount equal in each
instance to the lesser of (i) the amount requested by the Issuer, (ii) the
largest amount that will not cause the aggregate Note Principal Balance to
exceed the Maximum Principal Amount and (iii) the largest amount for each Class
of Offered Notes that will not cause the Class A Note Principal Balance, the
Class B Note Principal Balance or the Class C Note Principal Balance to exceed
the Class A Maximum Principal Amount, Class B Maximum Principal Amount or
Class C Maximum Principal Amount, respectively.

        (b)   The Transferor, on behalf of the Issuer, may within one hundred
eighty (180) days, but no later than ninety (90) days prior to the then
Scheduled Expiration Date, by written notice to the Investors request the
Investors to extend the Scheduled Expiration Date for an additional period of
three hundred sixty four (364) days. Each Investor shall make a determination,
in its sole discretion and after a full credit review, as to whether or not it
will agree to extend the Scheduled Expiration Date; provided, however, that the
failure of any Investor to make a response at least 15 days prior to the then
Scheduled Expiration Date to the Transferor's (on behalf of the Issuer) request
for extension of the Scheduled Expiration Date shall be deemed to constitute a
refusal by such Investor, as the case may be, to extend the Scheduled Expiration
Date. The Scheduled Expiration Date shall only be extended upon the consent of
100% of the Investors.

        (c)   The purchase of each Note Principal Balance Increase shall be made
pursuant to the terms of an increase notice (the "Increase Notice") in form
substantially similar to that attached hereto as Exhibit A, delivered by the
Transferor, on behalf of the Issuer, to Investors not later than 2:00 p.m. (New
York City time) on a Business Day which is not later than three (3) Business
Days prior to the proposed Increase Date. Each such notice shall specify (i) the
aggregate amount of the Note Principal Balance Increase with regard to the
Class A Notes, Class B Notes and/or Class C Notes, as applicable, which amount
must satisfy the applicable minimum requirement set forth below and (ii) the
proposed Increase Date. Any such notice, once given, shall be irrevocable. The
Issuer shall deliver no more than four such notices to the Investors in any
calendar month, and each amount specified in any such notice must be in an
aggregate amount of not less than $5,000,000. On the date of purchase of the
Note Principal Balance Increase, each Investor shall, upon satisfaction of the
applicable conditions set forth in Article III, make available to the
Transferor, on behalf of the Issuer, in same day funds, at such bank or other
location reasonably designated by the Transferor, on behalf of the Issuer, in
its Increase Notice given pursuant to this subsection 2.2(c), an amount equal to
its Commitment Percentage of the Note Principal Balance Increase.

        SECTION 2.3    Reductions to the Maximum Principal Amount.    The
Transferor, on behalf of the Issuer, may, upon at least five Business Days prior
written notice to the Investors, terminate in whole or reduce in part the
portion of the Maximum Principal Amount that exceeds the Note Principal Balance,
and the Class A Maximum Principal Amount, Class B Maximum Principal Amount and
Class C Maximum Principal Amount of the Investors shall be reduced
proportionately; provided, however, that each partial reduction of the Maximum
Principal Amount shall be in an aggregate amount equal to $1,000,000 or an
integral multiple thereof and shall not cause the Class A Maximum Principal
Amount to be less than the Class A Note Principal Balance, the Class B Maximum
Principal Amount to be less than the Class B Note Principal Balance and the
Class C Maximum Principal Amount to be less than the Class C Note Principal
Balance. Each notice of reduction or termination pursuant to this Section 2.3
shall be irrevocable.

        SECTION 2.4    Note Interest, Additional Interest, Fees and Other Costs
and Expenses.    (a) The Issuer or the Transferor, as applicable, shall pay, as
and when due in accordance with the Indenture Supplement and this Agreement, all
fees hereunder and under the Fee Letter, the Class A Monthly

8

--------------------------------------------------------------------------------


Interest, the Class B Monthly Interest, the Class C Monthly Interest, the
Class A Additional Interest, the Class B Additional Interest, the Class C
Additional Interest and all amounts payable by it pursuant to Article V, if any.

        (b)   The amount of interest (the "Class A Daily Interest") allocable to
the Class A Notes with respect to any day falling in any Interest Period shall
be an amount equal to the sum of (a) the product of (i) the Class A Interest
Rate for that Interest Period, (ii) a fraction the numerator of which is 1 and
the denominator of which is 360 and (iii) the Class A Note Principal Balance as
of the close of business on the first day of such Interest Period, minus any
principal payments made on the Class A Notes during that Interest Period and on
or prior to that day; plus (b) for each Class A Note Principal Balance Increase
purchased by the Investors during that Interest Period and on or prior to such
day, the product of (i) the applicable Class A Interest Rate, (ii) a fraction
the numerator of which is 1 and the denominator of which is 360 and (iii) such
Class A Note Principal Balance Increase. The amount of interest (the "Class A
Monthly Interest") which shall accrue for the benefit of the Investors with
respect to any Interest Period shall be the sum of the Class A Daily Interest
for each day in such Interest Period.

        On the Determination Date preceding each Distribution Date, the Servicer
shall determine an amount (the "Class A Interest Shortfall") equal to the
excess, if any, of (x) the Class A Monthly Interest for the Interest Period
applicable to the Distribution Date over (y) the amount available to be paid to
the Investors in respect of interest on such Distribution Date. If there is a
Class A Interest Shortfall with respect to any Distribution Date, an additional
amount ("Class A Additional Interest") shall be payable as provided herein to
the Investors on each Distribution Date following such Distribution Date on
which there was a Class A Interest Shortfall, to and including the Distribution
Date on which such Class A Interest Shortfall is paid to the Investors, equal to
the product of (i) the Class A Interest Rate for the current Interest Period,
(ii) a fraction the numerator of which is the actual number of days in the
related Interest Period and the denominator of which is 360 and (iii) such
Class A Interest Shortfall remaining unpaid. Notwithstanding anything to the
contrary herein, Class A Additional Interest shall be payable or distributed to
the Investors only to the extent permitted by applicable law.

        (c)   The amount of interest (the "Class B Daily Interest") allocable to
the Class B Notes with respect to any day falling in any Interest Period shall
be an amount equal to the sum of (a) the product of (i) the Class B Interest
Rate for that Interest Period, (ii) a fraction the numerator of which is 1 and
the denominator of which is 360 and (iii) the Class B Note Principal Balance as
of the close of business on the first day of such Interest Period, minus any
principal payments made on the Class B Notes during that Interest Period and on
or prior to that day; plus (b) for each Class B Note Principal Balance Increase
purchased by the Investors during that Interest Period and on or prior to such
day, the product of (i) the applicable Class B Interest Rate, (ii) a fraction
the numerator of which is 1 and the denominator of which is 360 and (iii) such
Class B Note Principal Balance Increase. The amount of interest (the "Class B
Monthly Interest") which shall accrue for the benefit of the Investors with
respect to any Interest Period shall be the sum of the Class B Daily Interest
for each day in such Interest Period.

        On the Determination Date preceding each Distribution Date, the Servicer
shall determine an amount (the "Class B Interest Shortfall") equal to the
excess, if any, of (x) the Class B Monthly Interest for the Interest Period
applicable to the Distribution Date over (y) the amount available to be paid to
the Investors in respect of interest on such Distribution Date. If there is a
Class B Interest Shortfall with respect to any Distribution Date, an additional
amount ("Class B Additional Interest") shall be payable as provided herein to
the Investors on each Distribution Date following such Distribution Date on
which there was a Class B Interest Shortfall, to and including the Distribution
Date on which such Class B Interest Shortfall is paid to the Investors, equal to
the product of (i) the Class B Interest Rate for the current Interest Period,
(ii) a fraction the numerator of which is the

9

--------------------------------------------------------------------------------


actual number of days in the related Interest Period and the denominator of
which is 360 and (iii) such Class B Interest Shortfall remaining unpaid.
Notwithstanding anything to the contrary herein, Class B Additional Interest
shall be payable or distributed to the Investors only to the extent permitted by
applicable law.

        (d)   The amount of interest (the "Class C Daily Interest") allocable to
the Class C Notes with respect to any day falling in any Interest Period shall
be an amount equal to the sum of (a) the product of (i) the Class C Interest
Rate for that Interest Period, (ii) a fraction the numerator of which is 1 and
the denominator of which is 360 and (iii) the Class C Note Principal Balance as
of the close of business on the first day of such Interest Period, minus any
principal payments made on the Class C Notes during that Interest Period and on
or prior to that day; plus (b) for each Class C Note Principal Balance Increase
purchased by the Investors during that Interest Period and on or prior to such
day, the product of (i) the applicable Class C Interest Rate, (ii) a fraction
the numerator of which is 1 and the denominator of which is 360 and (iii) such
Class C Note Principal Balance Increase. The amount of interest (the "Class C
Monthly Interest") which shall accrue for the benefit of the Investors with
respect to any Interest Period shall be the sum of the Class C Daily Interest
for each day in such Interest Period.

        On the Determination Date preceding each Distribution Date, the Servicer
shall determine an amount (the "Class C Interest Shortfall") equal to the
excess, if any, of (x) the Class C Monthly Interest for the Interest Period
applicable to the Distribution Date over (y) the amount available to be paid to
the Investors in respect of interest on such Distribution Date. If there is a
Class C Interest Shortfall with respect to any Distribution Date, an additional
amount ("Class C Additional Interest") shall be payable as provided herein to
the Investors on each Distribution Date following such Distribution Date on
which there was a Class C Interest Shortfall, to and including the Distribution
Date on which such Class C Interest Shortfall is paid to the Investors, equal to
the product of (i) the Class C Interest Rate for the current Interest Period,
(ii) a fraction the numerator of which is the actual number of days in the
related Interest Period and the denominator of which is 360 and (iii) such
Class C Interest Shortfall remaining unpaid. Notwithstanding anything to the
contrary herein, Class C Additional Interest shall be payable or distributed to
the Investors only to the extent permitted by applicable law.

        (e)   For purposes of determining Class A Monthly Interest, Class B
Monthly Interest or Class C Monthly Interest, as applicable, for any Interest
Period, the Transferor may elect on each LIBOR Determination Date to determine
LIBOR based on a one month, two month or three month period (each, a "LIBOR
Period"). If the Transferor chooses a one month LIBOR Period, then the related
Interest Period will correspond to that LIBOR Period. If the Transferor chooses
a two or three month LIBOR Period, then the next two or three Interest Periods,
as applicable, will together make up that LIBOR Period. The "LIBOR Period" for
any Class A Stub Period, Class B Stub Period or Class C Stub Period, as
applicable, shall be one month, and shall commence on (and include) the related
Increase Date and end on (but exclude) the next succeeding Distribution Date.
"LIBOR" shall mean, as of any LIBOR Determination Date, the offered rate for
deposits in United States dollars for one month, two months or three months (as
applicable commencing on the first day of the relevant LIBOR Period) which
appears on Telerate Page 3750 as of 11:00 A.M., London time, on the LIBOR
Determination Date for such LIBOR Period. If such rate does not appear on
Telerate Page 3750, the rate for such LIBOR Determination Date will be
determined on the basis of the rates at which deposits in the United States
dollars are offered by four major banks in the London interbank market selected
by the Investors at approximately 11:00 a.m., London time, on such LIBOR
Determination Date to prime banks in the London interbank market for a period
equal to one month, two months or three months (as applicable commencing on the
first day of the relevant LIBOR Period). The Investors will request the
principal London office of each such bank to provide a quotation of its rate. If
at least two such quotations are provided, the rate for such LIBOR Determination
Date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for such

10

--------------------------------------------------------------------------------


LIBOR Determination Date will be the arithmetic mean of the rates quoted by four
major banks in New York City, selected by the Investors, at approximately
11:00 a.m., New York City time, on the LIBOR Determination Date for loans in
United States dollars to leading European banks for a period equal to one month,
two months or three months (as applicable commencing on the first day of such
LIBOR Period).

        (f)    The Issuer may repay all or any portion of the Note Principal
Balance, plus any other costs or fees set forth in Article V, at any time upon
three (3) Business Days notice to the Investors with prior written consent of
the Investors in their sole discretion.

        SECTION 2.5    Payments and Computations, Etc.    All amounts to be paid
or deposited by the Transferor or the Servicer hereunder shall be paid or
deposited in accordance with the terms hereof no later than 3:00 p.m. (New York
City time) on the day when due in same day funds; if such amounts are payable to
the Investors they shall be paid or deposited in the account indicated under the
heading "Payment Information" in Section 6.3, until otherwise notified by the
Investors. All computations of per annum fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed. Any computations by the Investors of
amounts payable under Article V shall be supported by a certificate prepared in
good faith setting forth the basis and the calculation of the amount (in
reasonable detail) of each request by the Investors, shall be binding upon the
Trustee and the Transferor absent manifest error, and the Investors shall
deliver a copy thereof to the Transferor and the Servicer. Nothing in this
Section 2.5 shall be deemed to require the Trustee or the Transferor to pay any
amount to the Investors to the extent the Investors have been compensated
therefor under another provision of this Agreement or to the extent such amount
is already reflected in the computations of Class A Additional Interest, Class B
Additional Interest, Class C Additional Interest or any other fees hereunder.


ARTICLE III

CONDITIONS PRECEDENT


        SECTION 3.1    Conditions Precedent on the Effective Date.    This
Agreement shall become effective on the Effective Date upon the satisfaction of
the following conditions:

        (a)   the Investors shall have received the Commitment/Structuring Fee;

        (b)   the Investors shall have received the items listed below:

        (i)  A copy of this Agreement duly executed by the Transferor, the
Issuer and the Servicer;

        (ii)  Officer's Certificates of each of the Transferor, the Issuer and
the Servicer, each dated the date of this Agreement, certifying (1) the names
and true signatures of the incumbent officers of such Person authorized to sign
this Agreement and the other documents to be delivered by it hereunder (on which
certificate the Investors may conclusively rely until such time as the Investors
shall receive from the Transferor, the Issuer or the Servicer, as the case may
be, a revised certificate meeting the requirements of this paragraph (b)(ii)),
(2) that the copy of the certificate of incorporation and by-laws of each of the
Transferor and the Servicer and the Nevada certificate of trust and the Trust
Agreement, in the case of the Issuer, attached thereto is a complete and correct
copy and that such certificate of incorporation and by-laws and the Nevada
certificate of trust and the Trust Agreement, in the case of the Issuer, have
not been amended, modified or supplemented and are in full force and effect, and
(iii) to the extent applicable, the resolutions of such Person's board of
directors approving and authorizing the execution, delivery and performance by
such Person of the Transaction Documents to which such Person is a party and the
documents related thereto;

11

--------------------------------------------------------------------------------




        (iii)  A good standing certificate for the Transferor issued by the
Secretary of State of Nevada, a good standing certificate for the Issuer issued
by the Secretary of State of Nevada and a good standing certificate for the
Servicer issued by the Secretary of State of Georgia;

        (iv)  Acknowledgment copies of proper financing statements (Form UCC-1)
naming (i) CompuCredit as the debtor with respect to the Receivables and such
other related property, and the Transferor as secured party, (ii) the Transferor
as the debtor with respect to the Receivables and such other related property,
and the Issuer as the secured party and (iii) the Issuer as the debtor with
respect to the Receivables and such other related property, and the Indenture
Trustee, as the secured party, or other similar instruments or documents as may
be necessary or in the reasonable opinion of the Investors desirable under the
UCC of all appropriate jurisdictions or any comparable law to evidence the
perfection of the Indenture Trustee's interest in the Receivables and such other
related property;

        (v)  Acknowledgment copies of proper financing statements, if any,
necessary to release and terminate all security interests and other rights of
any Person in the interests previously transferred by the Transferor;

        (vi)  Certified copies of request for information or copies (Form
UCC-11) (or a similar search report certified by parties reasonably acceptable
to the Investors) dated a date reasonably prior to the Effective Date listing
all effective financing statements which name the Issuer, CompuCredit and the
Transferor (under its present name and any previous names) as debtor and which
are filed with respect to the Issuer, CompuCredit and the Transferor, together
with copies of such financing statements;

        (vii)  Payment of the legal fees and expenses of counsel to the
Investors;

        (viii)  An Opinion of Counsel rendered by Orrick, Herrington & Sutcliffe
LLP, counsel to the Transferor, the Issuer and the Servicer, in a form
reasonably satisfactory to the Investors with respect to the following:
(i) certain corporate and enforceability matters, (ii) certain nonconsolidation
and bankruptcy-related matters and (iii) certain security interest matters;

        (ix)  An Opinion of Counsel rendered by Lionel, Sawyer & Collins,
counsel to the Transferor and the Issuer, in a form reasonably satisfactory to
the Investors with respect to (i) certain corporate and enforceability matters
and (ii) certain security interest matters, in each case with respect to Nevada
law;

        (x)  An Opinion of Counsel rendered by Thatcher, Proffitt & Wood,
counsel to the Indenture Trustee, in a form reasonably satisfactory to the
Investors with respect to the due authorization, execution and delivery by the
Indenture Trustee of each Transaction Document to which it is a party;

        (xi)  An Opinion of Counsel rendered by Jones Day Reavis & Pogue,
counsel to CompuCredit, in a form reasonably satisfactory to the Investors with
respect to certain security interest matters;

        (xii)  An Opinion of Counsel rendered by Richards, Layton & Finger,
counsel to the Owner Trustee, in a form reasonably satisfactory to the Investors
with respect to certain corporate matters regarding the Owner Trustee;

        (xiii)  An executed copy of the Indenture, the Indenture Supplement, the
Fee Letter, the Backup Servicing Agreement and an executed or a certified copy
of each of the other Transaction Documents executed by the Issuer, the
Transferor and the Servicer; and

        (xiv)  The Offered Notes duly executed by the Issuer and duly
authenticated by the Indenture Trustee and issued in the name of the Investors
on behalf of the Investors pursuant to the Indenture Supplement.

12

--------------------------------------------------------------------------------




        SECTION 3.2    Conditions Precedent on each Increase Date.    On any
Increase Date, each Investor shall purchase and pay for any Note Principal
Balance Increases, provided that each of the following conditions have been
satisfied or waived.

        (a)   Not less than three (3) Business Days prior to the proposed
Increase Date, the Investors shall have received a duly completed Increase
Notice.

        (b)   On the Increase Date the following statements shall be true and
the Transferor, the Issuer and the Servicer shall be deemed to have certified
(with respect to the Servicer and clauses (x) through (xv) below, to the best of
the Servicer's knowledge), each as to itself only and not as to any other, that:

        (i)  Its representations and warranties contained in Section 4.1 (other
than subsections 4.1(m) and 4.1(n)) are true and correct on and as of such day
as though made on and as of such date;

        (ii)  No event has occurred and is continuing, or would result from such
Transaction which constitutes an Early Redemption Event or Potential Early
Redemption Event;

        (iii)  On and as of such day, after giving effect to such purchase of
the Note Principal Balance Increase, the Class A Note Principal Balance, Class B
Note Principal Balance and Class C Note Principal Balance will not exceed the
Class A Maximum Principal Amount, Class B Maximum Principal Amount and Class C
Maximum Principal Amount, respectively;

        (iv)  On and as of such day, it has performed all of the agreements
contained in this Agreement, the Affinity Card Agreement and each other
Transaction Document to which it is a party to be performed by such person at or
prior to such day and to the extent each is a party thereto;

        (v)  No law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the paying of such Note Principal
Balance Increase by the Investors in accordance with the provisions hereof;

        (vi)  No Class A Monthly Interest, Class B Monthly Interest, Class C
Monthly Interest, Class A Additional Interest, Class B Additional Interest,
Class C Additional Interest, other fees and costs due and payable to the
Investors pursuant to this Agreement and the other Transaction Documents or any
unreimbursed Reduction Amounts shall be outstanding as of such Increase Date;

        (vii)  On and as of such day, after giving effect to any purchase of the
Note Principal Balance Increase, the Spread Account Amount shall be greater than
the Required Spread Account Amount;

        (viii)  On and as of such day, after giving effect to each Note
Principal Balance Increase, (A) the Class A Note Principal Balance shall equal
the Required Class A Note Principal Balance, (B) the Class B Note Principal
Balance shall equal the Required Class B Note Principal Balance, (C) the Class C
Note Principal Balance shall equal the Required Class C Note Principal Balance,
(D) the Class D Note Principal Balance shall equal the Required Class D Note
Principal Balance; and (E) the Series Allocation Percentage of the total
Receivables in the Issuer shall be equal to or greater than the Note Principal
Balance;

        (ix)  The Servicer shall be in compliance with the reporting obligation
set forth in clause 4.3(a)(iii);

        (x)  The Net Yield for the next preceding Monthly Period for which a
Monthly Servicer's Statement is required to be delivered shall have been at
least 4.00%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Net Yield for such Monthly Period
shall be 4.20% or less, the Investors shall have no obligation to purchase such
Note Principal Balance Increase until the Servicer shall have provided to the
Investors the Monthly

13

--------------------------------------------------------------------------------




Servicer's Statement for the immediately prior Monthly Period conclusively
showing that the Net Yield for such Monthly Period is not less than 4.00%;

        (xi)  The Monthly Payment Rate for the next preceding Monthly Period for
which a Monthly Servicer's Statement is required to be delivered shall have not
been less than 4.50%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Monthly Payment Rate for such
Monthly Period shall be 4.725% or less, the Investors shall have no obligation
to purchase such Note Principal Balance Increase until the Servicer shall have
provided to the Investors the Monthly Servicer's Statement for the immediately
prior Monthly Period conclusively showing that the Monthly Payment Rate for such
Monthly Period is not less than 4.50%;

        (xii)  The weighted average FICO score of all Eligible Accounts for the
next preceding Monthly Period for which a Monthly Servicer's Statement is
required to be delivered shall be not less than 580; provided, however, that if
such Monthly Period is not the immediately prior Monthly Period and if the
weighted average FICO score of all Eligible Accounts for such Monthly Period
shall be less than 590, the Investors shall have no obligation to purchase such
Note Principal Balance Increase until the Servicer shall have provided to the
Investors the Monthly Servicer's Statement for the immediately prior Monthly
Period conclusively showing that the weighted average FICO score for such
Monthly Period is not less than 580;

        (xiii)  The Monthly Delinquency Rate for the next preceding Monthly
Period for which a Monthly Servicer's Statement is required to be delivered
shall not exceed 14.50%; provided, however, that if such Monthly Period is not
the immediately prior Monthly Period and if the Monthly Delinquency Rate for
such Monthly Period shall be more than 13.775%, the Investors shall have no
obligation to purchase such Note Principal Balance Increase until the Servicer
shall have provided to the Investors the Monthly Servicer's Statement for the
immediately prior Monthly Period conclusively showing that the Monthly
Delinquency Rate for such Monthly Period is not more than 14.50%;

        (xiv)  The Monthly Default Rate for the next preceding Monthly Period
for which a Monthly Servicer's Statement is required to be delivered shall not
exceed 20.75%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Monthly Default Rate for such
Monthly Period shall be more than 19.713%, the Investors shall have no
obligation to purchase such Note Principal Balance Increase until the Servicer
shall have provided to the Investors the Monthly Servicer's Statement for the
immediately prior Monthly Period conclusively showing that the Monthly Default
Rate for such Monthly Period is not more than 20.75%; and

        (xv)  The Adjusted Net Yield for the next preceding Monthly Period for
which a Monthly Servicer's Statement is required to be delivered shall have been
at least 3.00%; provided, however, that if such Monthly Period is not the
immediately prior Monthly Period and if the Adjusted Net Yield for such Monthly
Period shall be less than 3.15%, the Investors shall have no obligation to
purchase such Note Principal Balance Increase until the Servicer shall have
provided to the Investors the Monthly Servicer's Statement for the immediately
prior Monthly Period conclusively showing that the Adjusted Net Yield for such
Monthly Period is not less than 3.00%;


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


        SECTION 4.1    Representations and Warranties of the Issuer, the
Transferor and the Servicer.    As of the Effective Date and as of any Increase
Date, each of the Transferor, the Issuer and the Servicer, as to itself only and
not as to any other, represents and warrants to the Investors, that all
representations and warranties made by it in this Section 4.1, with respect to
itself, are true and correct as of such day as though made on and as of such
day:

14

--------------------------------------------------------------------------------

        (a)    Organization and Good Standing.    The Transferor and the
Servicer, as applicable, is a corporation duly organized and validly existing in
good standing under the laws of the State of Nevada, in the case of the
Transferor, and the State of Georgia, in the case of the Servicer, and has full
corporate power, authority and legal right to execute, deliver and perform its
obligations under this Agreement and any other Transaction Documents to which it
is a party. The Issuer is a business trust duly organized and validly existing
in good standing under the laws of the State of Nevada and has full power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement and any other Transaction Documents to which it is a party.

        (b)    Due Qualification.    Each of the Issuer, the Transferor and the
Servicer, as applicable, is duly qualified to do business and is in good
standing as a corporation or a business trust, as applicable, and has obtained
all necessary licenses and approvals with respect thereto, in each jurisdiction
in which failure to so qualify or to obtain such licenses and approvals would
have a material adverse effect on the Issuer's, the Transferor's or the
Servicer's, as applicable, ability to perform its obligations under the
Transaction Documents to which each is a party.

        (c)    Due Authorization.    The execution and delivery by the Issuer,
the Transferor and the Servicer, as applicable, of this Agreement and the other
Transaction Documents to which it is a party, and the consummation by the
Issuer, the Transferor and the Servicer, as applicable, of the transactions
provided for in this Agreement and the other Transaction Documents to which it
is a party have been duly authorized by the Issuer, the Transferor and the
Servicer, as applicable, by all necessary action on the part of the Issuer, the
Transferor and the Servicer, as the case may be.

        (d)    No Violation.    The execution and delivery by it of this
Agreement and the other Transaction Documents to which it is a party, the
performance of it of the transactions contemplated hereby and thereby and the
fulfillment of the terms hereof and thereof applicable to the Issuer, the
Transferor or the Servicer, as the case may be, will not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, any Requirements of
Law applicable to the Issuer, the Transferor or the Servicer, as applicable, the
Nevada certificate of trust or the Trust Agreement of the Issuer or any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Issuer, the Transferor or the Servicer, as applicable, is a party or
by which it or any of its respective property is bound.

        (e)    Binding Obligation.    This Agreement and the other Transaction
Documents to which it is a party constitute legal, valid and binding obligations
of the Issuer, the Transferor and the Servicer, as applicable, enforceable
against such party in accordance with their respective terms, except as
enforceability may be limited by applicable Insolvency Laws or other similar
laws now or hereafter in effect, affecting the enforcement of the rights of
creditors generally and except as such enforceability may be limited by general
principles of equity (whether considered in a proceeding at law or in equity).

        (f)    No Proceedings.    There are no proceedings or investigations
pending or, to the best knowledge of the Issuer, the Transferor or the Servicer,
as applicable, threatened, against the Issuer, the Transferor or the Servicer,
as applicable, before any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (i) asserting the invalidity of
this Agreement, the Affinity Card Agreement or the other Transaction Documents
to which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, the Affinity Card Agreement or the
other Transaction Documents to which it is a party, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Issuer, the
Transferor or the Servicer, as applicable, would materially and adversely affect
the performance by the Issuer, the Transferor or the Servicer, as applicable, of
its obligations under this Agreement, the Affinity Card Agreement or the other
Transaction Documents to which it is a party, (iv) seeking any determination or
ruling that would materially and adversely affect the validity or enforceability
of this Agreement, the Affinity Card Agreement or the other Transaction
Documents to which it is a party, or (v) seeking any determination or ruling
that, if adversely determined, would materially and adversely affect the
condition (financial or

15

--------------------------------------------------------------------------------


otherwise), business, properties, prospects, profits or operations of the
Issuer, the Transferor or the Servicer, as applicable, or any of its respective
Affiliates; provided, however, that the Servicer makes no representation as to
the condition (financial or otherwise), business, properties, prospects, profits
or operation of the Transferor or the Issuer.

        (g)    All Consents Required.    All approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
required to be obtained by the Transferor, the Issuer and the Servicer, as
applicable, on or prior to the date hereof in connection with the execution and
delivery by the Transferor, the Issuer and the Servicer, as applicable, of this
Agreement, the Affinity Card Agreement and the other Transaction Documents to
which it is a party, the performance by the Transferor, the Issuer and the
Servicer, as applicable, of the transactions contemplated by this Agreement, the
Affinity Card Agreement and the other Transaction Documents to which it is a
party and the fulfillment by the Transferor, the Issuer and the Servicer of the
terms hereof and thereof applicable to the Transferor, the Issuer or the
Servicer, as applicable, have been obtained and are in full force and effect.

        (h)    Solvency: Transferor.    The Transferor will be Solvent following
the consummation on the Effective Date of the transactions contemplated by this
Agreement, the Indenture, the Indenture Supplement and the other Transaction
Documents to which it is a party, including the transfer by the Transferor to
the Issuer of the Transferred Assets. The transfers of the Receivables to the
Issuer for the benefit of the Noteholders are not being made by the Transferor
with actual intent to hinder, delay or defraud itself or its creditors.

        (i)    Taxes.    The Transferor and the Issuer have filed or caused to
be filed all Tax returns (federal, state and local) are required to be filed.
The Transferor and the Issuer have paid or caused to be paid all present Taxes,
assessments and other governmental charges made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with generally accepted accounting principles have been
provided on the books of the Transferor), and, to the best of the Transferor's
and the Issuer's knowledge, no Tax lien has been filed and no claim is being
asserted, with respect to any such Tax, fee or other charge.

        (j)    ERISA.    The Transferor, the Issuer and their respective ERISA
benefit plans are in compliance with ERISA in all material respects.

        (k)    Use of Proceeds.    Neither the Transferor nor the Issuer is
engaged in the business of extending credit for the purposes of purchasing or
carrying margin stock, and no proceeds of any acquisition of an interest in the
Notes, directly or indirectly, will be used for a purpose that violates, or
would be inconsistent with, Regulations T, U and X promulgated by the Federal
Reserve Board from time to time.

        (l)    Reports Accurate.    No information, exhibit, financial
statement, document, book, record or report furnished by the Transferor, the
Issuer or the Servicer, as applicable, to the Investors in connection with this
Agreement, any other Transaction Documents to which it is a party or any
transaction contemplated hereby is inaccurate in any material respect as of the
date it is dated or as of the date so furnished, and no such document contains
any material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading.

        (m)    Place of Business.    As of the Closing Date, the principal place
of business and chief executive office of the Transferor is located at 101
Convention Center Drive, Suite 850-14A, Las Vegas, Nevada 89109, the principal
place of business and primary office of the Issuer is located at 3993 Howard
Hughes Parkway, Suite 250, Las Vegas, Nevada 89109, and the principal place of
business and chief executive office of the Servicer is located at 245 Perimeter
Center Parkway, Suite 600, Atlanta, Georgia 30346, and the office where the
Servicer keeps all of the instruments, documents, agreements, books and records
relating to the Accounts and the Receivables is located in DeKalb County,
Georgia.

16

--------------------------------------------------------------------------------



        (n)    Tradenames.    As of the Closing Date, the Transferor has, within
the last five (5) years, operated only under the tradenames identified in
Exhibit B hereto, and, within the last five (5) years, has not changed its name,
merged with or into or consolidated with any other corporation (except as has
otherwise been disclosed to the Investors) or been the subject of any
bankruptcy, insolvency or similar proceeding applicable to the Transferor.

        (o)    Value.    The Transferor has received or will receive reasonably
equivalent value in return for the transfer of its interest in the Receivables
and the other property transferred pursuant to the Transfer and Servicing
Agreement.

        (p)    Security Interest.    The Transferor has granted a security
interest (as defined in the UCC) to the Issuer in the Receivables, which is
enforceable in accordance with applicable law upon execution and delivery of the
Transfer and Servicing Agreement. The Issuer has granted a security interest (as
defined in the UCC) to the Indenture Trustee, in the Receivables, which is
enforceable in accordance with applicable law upon execution and delivery of the
Indenture and the Indenture Supplement. Upon the filing of UCC-1 financing
statements naming the Indenture Trustee as secured party and the Issuer as
debtor, the Indenture Trustee shall have a first priority perfected security
interest in the Receivables. All filings (including, without limitation, such
UCC filings) as are necessary in any jurisdiction to perfect the interest of the
Indenture Trustee in the Receivables have been made.

        (q)    Investment Company Act.    Neither the Transferor nor the Issuer
is or is controlled by, an "investment company" within the meaning of the 1940
Act.

        (r)    Transferor Amount; Receivables.    The Transferor Amount is not
less than the Required Transferor Amount. As of December 31, 2003, the aggregate
amount outstanding under the Receivables was approximately $1,270,283,631.16, of
which approximately $1,146,402,639.82 was Principal Receivables and
approximately $123,880,991.34 was Finance Charge Receivables.

        (s)    No Early Redemption Event.    After giving effect to issuance of
the Notes, the purchase, on the Effective Date, of the Class A Notes, Class B
Notes and Class C Notes in the amount of the Class A Initial Note Principal
Balance, Class B Initial Note Principal Balance and Class C Initial Note
Principal Balance, respectively, and the purchase on each Increase Date of each
Note Principal Balance Increase, no Early Redemption Event or Servicer Default
has occurred and is continuing, and no event, act or omission has occurred and
is continuing which, with the lapse of time, the giving of notice or both, would
constitute such an Early Redemption Event or a Servicer Default.

        (t)    No General Solicitation.    Neither of the Transferor nor any of
its affiliates (as defined in Rule 501(b) under the Securities Act) or any
Person (other than the Investors and their respective affiliates, as to whom the
Transferor makes no representation) acting on its behalf has engaged, in
connection with the offering of the Offered Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.

        (u)    No Registration under the Securities Act, Trust Indenture
Act.    It is not necessary in connection with the offer, sale and delivery of
the Offered Notes to the Investors to register the Offered Notes under the
Securities Act. The Indenture and the Indenture Supplement are not required to
be qualified under the Trust Indenture Act of 1939.

        (v)    Additional Representations and Warranties.    The representations
and warranties of the Transferor in the Transfer and Servicing Agreement, with
regard to itself as Transferor and with respect to the Receivables (individually
and in the aggregate), are true and correct as of the applicable date set forth
in the Transfer and Servicing Agreement. The representations and warranties of
the Servicer in the Indenture, the Indenture Supplement and the Transfer and
Servicing Agreement, with regard to itself as Servicer, are true and correct as
of the applicable date set forth in the Indenture, the Indenture Supplement or
the Transfer and Servicing Agreement. The representations and warranties of the
Issuer in the Indenture, the Indenture Supplement and the Transfer and Servicing
Agreement with

17

--------------------------------------------------------------------------------


regard to itself as Issuer, are true and correct as of the applicable date set
forth in the Indenture, the Indenture Supplement or the Transfer and Servicing
Agreement.

        (w)    Credit Card Guidelines.    Since December 31, 2003, there have
been no material changes in the Credit Card Guidelines other than as permitted
hereunder.

        (x)    Collections and Servicing.    Since December 31, 2003, there has
been no material change in the ability of the Servicer to service and collect
the Receivables.

        (y)    Special Purpose Entity.    The Transferor represents, warrants
and covenants that it has not and shall not take or refrain from taking, as
applicable, each of the activities applicable to it specified in the
non-consolidation opinion of Orrick, Herrington & Sutcliffe LLP, delivered on
the Closing Date, upon which the conclusions expressed therein are based.

        (z)    Accuracy of Representations and Warranties.    Each
representation or warranty by the Transferor, the Issuer and the Servicer, as
applicable, contained herein or in any certificate or other document furnished
by the Transferor, the Issuer or the Servicer, as applicable, pursuant hereto or
in connection herewith is true and correct in all material respects as of the
date specified in such certificate or document.

        The representations and warranties set forth in this section shall
survive the purchase of any portion of the Offered Notes by an Investor. Upon
discovery by the Transferor, the Servicer, the Issuer or any Investor of a
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the others.

        SECTION 4.2    Covenants of the Issuer, the Transferor and the
Servicer.    Each of the Transferor, the Issuer and the Servicer covenants, with
respect to itself only and not as to any other, as follows:

        (a)    Compliance with Laws, Preservation of Corporate or Trust
Existence.    Each of the Issuer, the Transferor and the Servicer, as
applicable, will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate or trust
existence, rights, franchises, qualifications and privileges, except to the
extent that failure to do so could not reasonably be expected (a) to have a
material adverse effect on the Issuer, the Transferor or the Servicer, as
applicable, or on the transaction documented under this Agreement, or (b) have
an Adverse Effect. The Transferor and the Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to the Accounts or any part thereof,
provided, however, that the Issuer and the Transferor may contest any act, rule,
regulation, order, decree or direction in any reasonable manner which will not
materially and adversely affect the rights of the Indenture Trustee in the
Receivables or the collectability of the Receivables.

        (b)    Organization.    Each of the Issuer, the Transferor and the
Servicer, as applicable, will preserve and maintain its existence as a
corporation or as a trust, as applicable, duly organized and existing under the
laws of the State of Nevada, in the case of the Transferor and the Issuer, and
the State of Georgia, in the case of the Servicer; provided, however, that the
Issuer, the Transferor and the Servicer, as applicable, may consolidate or merge
to the extent permitted by the Transaction Documents.

        (c)    Books and Records.    The Servicer, will, at its own cost and
expense, maintain Records with respect to the Accounts and the Receivables and
copies of all documents relating to each Account as custodian for the Indenture
Trustee, and (ii) prior to the Effective Date or the Increase Date, indicate
clearly and unambiguously in its computer files that the Receivables have been
transferred and assigned to the Indenture Trustee for the benefit of the
Investors pursuant to the Transaction Documents.

        (d)    Access to Information.    From the Effective Date until the
Expiration Date, each of the Issuer, the Transferor and the Servicer, as
applicable, will, at any time and from time to time during regular business
hours, on at least five (5) Business Days (or if an Early Redemption Event or
Potential

18

--------------------------------------------------------------------------------


Early Redemption Event has occurred, one Business Day) notice to the Issuer, the
Transferor or the Servicer, as the case may be, permit the Investors, or their
agents or representatives, at (in the case of one visit per year or at any time
if an Early Redemption Event or Potential Early Redemption Event has occurred)
the Issuer's or the Transferor's, as applicable, cost and expense (and otherwise
at the expense of the Investors), (a) to examine all books, records and
documents (including computer tapes and disks) in the possession or under the
control of the Issuer, the Transferor or the Servicer, as the case may be,
relating to the Receivables (other than names of account holders and strategic
plans for the Servicer's credit card business), including the forms of Credit
Card Agreements under which such Receivables arise, and (b) to visit the offices
and properties of the Issuer, the Transferor or the Servicer, as applicable, for
the purpose of examining such materials described in clause (a) above and
observing and discussing collection practices and business and financial
prospects generally. In addition, each of the Issuer, the Transferor and the
Servicer, as applicable, will, instruct its independent accountants and
financial advisors to cooperate with the Investors and their agents and
representatives in their investigation pursuant to this subsection 4.2(d). Any
information obtained by the Investors pursuant to this subsection 4.3(d) shall
be held in confidence by the Investors in accordance with the provisions of
Section 6.9 hereof.

        (e)    No Reduction of Periodic Finance Charges.    The Transferor and
the Issuer hereby agree that, except as otherwise required by any Requirements
of Law, or as is deemed by the Transferor or the Issuer to be necessary in order
for the Transferor to maintain its credit card business, based upon a good faith
assessment by the Transferor, in its sole discretion, of the nature of the
competition in the credit card business, it shall not at any time reduce the
periodic finance charges assessed on any Receivable or other fees on any Account
if, as a result of such reduction, the Transferor's reasonable expectation of
the Net Portfolio Yield minus the Base Rate as calculated for the Monthly Period
following such reduction would be less than 4.0% and unless such reduction is
made applicable to the comparable segment of the consumer revolving credit card
receivables owned and serviced by the Transferor that have characteristics the
same as, or substantially similar to, the Receivables that arise in the Accounts
that are the subject of such change.

        (f)    Credit Card Agreements.    Each of the Transferor and the Issuer
shall comply with and perform its obligations, if any, under the applicable
Credit Card Agreements relating to the Accounts and the Credit Card Guidelines,
except to the extent that failure to do so could not reasonably be expected
(a) to have a material adverse effect on the Transferor or the Issuer, as
applicable, or on the transaction documented under this Agreement, or (b) have
an Adverse Effect.

        (g)    Notice of Liens.    The Transferor and the Issuer shall advise
the Investors promptly, in reasonable detail, (i) of any Lien asserted or claim
made against any of the Receivables (other than any Lien permitted hereunder or
under the Indenture), (ii) of the occurrence of any breach by the Transferor or
the Issuer of any of its representations, warranties and covenants contained
herein and (iii) of the occurrence of any other event which has an Adverse
Effect.

        (h)    Change of Location.    Each of the Transferor and the Issuer, as
applicable, (i) will not without providing thirty (30) days prior written notice
to the Investors and without filing such amendments to any previously filed
financing statements as the Investors may reasonably require, change its name,
type or jurisdiction of organization, (ii) will not delete or otherwise impair
the marking of its Records referred to in the Transfer and Servicing Agreement
and (iii) will promptly take all actions required of each relevant jurisdiction
in order to continue the first priority perfected security interest of the
Indenture Trustee in the Trust Assets.

        (i)    Other Actions.    Each of the Transferor, the Issuer and the
Servicer, as applicable, shall execute and deliver to the Investors all such
documents and instruments and do all such other acts and things as may be
necessary or reasonably required by the Investors, or the Indenture Trustee to
enable the Indenture Trustee or the Investors to exercise and enforce their
respective rights under this

19

--------------------------------------------------------------------------------


Agreement or the Transaction Documents and to realize thereon, and the
Transferor, the Servicer and the Issuer shall record and file and re-record and
refile all such documents and instruments, at such time or times, in such manner
and at such place or places, as may be necessary or reasonably required by the
Indenture Trustee or the Investors to validate, preserve, perfect and protect
the position of the Indenture Trustee or the Investors under this Agreement, the
Indenture, the Indenture Supplement and the Receivables Purchase Agreements (to
the extent the Transferor, the Issuer or the Servicer is a party thereto), and
the Transferor, the Issuer and the Servicer shall maintain this Agreement
(including the Fee Letter) as part of its official records; provided, however,
that none of the Transferor, the Issuer or the Servicer will have any obligation
to prepare or file financing statements in the names of the Investors.

        (j)    Consent of the Investors.    The Transferor, the Issuer or the
Servicer, as applicable, shall obtain the written consent (which consent shall
not be unreasonably withheld) of the Investors prior to taking any action under
the Transaction Documents relating to or affecting Series 2004-One that would
require the satisfaction of the Rating Agency Condition under the Transaction
Documents.

        (k)    Notice of Delegation of Servicer's Duties.    The Servicer
promptly shall notify the Investors of any delegation by the Servicer of any of
the Servicer's duties under the Indenture or the Indenture Supplement which is
not in the ordinary course of business of the Servicer.

        (l)    Notice of Resignation or Removal of the Indenture Trustee.    The
Transferor, the Issuer or the Servicer, as applicable, promptly shall notify the
Investors of any resignation or removal of the Indenture Trustee under the
Indenture.

        (m)    [Reserved].    

        (n)    No Change in Business or Credit Card Guidelines.    Neither the
Transferor nor the Issuer will make any change in the character of its business
or, except pursuant to any Requirements of Law, in the Credit Card Guidelines,
which change would, in either case, impair the collectibility of any Receivable
or otherwise (a) have a material adverse effect on the Transferor, the Issuer or
the Servicer, as applicable, or on the transaction documented under this
Agreement, or (b) have an Adverse Effect.

        (o)    Performance of Agreements.    For the benefit of the Investors,
each of the Transferor, the Issuer and the Servicer, as applicable, shall
perform on a timely basis each of its respective agreements, warranties and
indemnities under, and comply in all material respects with each of the
respective terms and provisions applicable to it in, the Affinity Card Agreement
and the Transaction Documents to which each is a party.

        (p)    Amendments to the Transaction Documents.    Each of the
Transferor, the Issuer and the Servicer, as applicable, shall not terminate
(except in accordance with the terms thereof and only if at the time of such
termination none of the Note Principal Balance or other amount payable to the
Investors hereunder is unpaid), amend, waive or otherwise modify the Affinity
Card Agreement or any Transaction Document to which it is a party without the
prior written consent of the Investors, in each case in its sole discretion,
unless the Transferor, the Issuer or the Servicer as applicable delivers to the
Investors an Officer's Certificate, in form and substance satisfactory to the
Investors, to the effect that such termination, amendment, waiver or
modification does not adversely affect the interest of the Investors in any
material respect.

        (q)    Timely Payments.    Each of the Transferor, the Issuer and the
Servicer, as applicable, shall timely make all payments, deposits or transfers,
and give all instructions to transfer, required to be made by it hereunder and
under the Transaction Documents.

        (r)    Periodic Reports of the Servicer and the Accountants.    The
Servicer shall furnish to the Investors (i) a copy of each annual certified
public accountants' reports received by the Indenture Trustee pursuant to
Section 3.06 of the Transfer and Servicing Agreement (other than any portion of

20

--------------------------------------------------------------------------------


such reports relating to other outstanding Series), (ii) with respect to each
Distribution Date with respect to the Transfer and Servicing Agreement, a copy
of the completed report furnished to the Indenture Trustee pursuant to
Section 3.04(b) of the Transfer and Servicing Agreement, and (iii) a copy of any
other report furnished to the Indenture Trustee pursuant to Section 3.05 of the
Transfer and Servicing Agreement (other than any portion of such reports
relating to other outstanding Series).

        (s)    Opinion of Counsel.    The Transferor shall deliver to the
Investors copies of all opinions delivered to the Indenture Trustee under the
Indenture or the Indenture Supplement.

        SECTION 4.3    Periodic Notices and Reports.    

        (a)    Financial Reporting.    From the Effective Date until the
Expiration Date, the Transferor, the Issuer or the Servicer, as applicable,
shall furnish to the Investors:

        (i)    Annual Reporting.    Within one hundred twenty (120) days
following the end of each fiscal year of the Servicer, beginning with the fiscal
year ending December 31, 2003, the audited consolidated balance sheet of the
Servicer and its consolidated subsidiaries as of the end of such fiscal year,
and the related audited consolidated statements of income and cash flows of the
Servicer and its consolidated subsidiaries for such fiscal year, accompanied by
any management letter of the Servicer's independent certified public accountants
and an Officer's Certificate of the Servicer; provided, however, to the extent
that CompuCredit is no longer acting as Servicer, the Transferor shall deliver
related audited consolidated reports of the consolidated group of which the
Transferor is a member;

        (ii)    Quarterly Reporting.    Within sixty (60) days following the end
of each of the first three fiscal quarters of the Servicer of each fiscal year,
beginning with the fiscal quarter ending March 31, 2004, the unaudited
consolidated balance sheet of the Servicer and its consolidated subsidiaries as
of the end of such fiscal quarter, and the related unaudited consolidated
statements of income and cash flows of the Servicer and its consolidated
subsidiaries for such fiscal quarter; provided, however, to the extent that
CompuCredit is no longer acting as Servicer, the Transferor shall deliver
related unaudited consolidated reports of the consolidated group of which the
Transferor is a member;

        (iii)    Monthly Reporting.    The Servicer shall furnish to the
Investors (or cause to be furnished to the Investors), on a monthly basis on or
before each Determination Date, such information relating to the status of the
Receivables, accounts relating to the Indenture or the Indenture Supplement for
the preceding Monthly Period and such other information with respect to the
Issuer's property in a certificate substantially in the form of Exhibit B to the
Indenture Supplement;

        (iv)    Compliance Certificate.    Together with the financial
statements required under this Section, a compliance certificate signed by the
Servicer's chief financial officer, chairman, president, treasurer or executive
officer stating that, to the best of such Person's knowledge after reasonable
investigation, the financial statements delivered to the Investors have been
prepared in accordance with GAAP and accurately reflect the financial condition
of the Servicer and a certificate of the Transferor that no Early Redemption
Event or Potential Early Redemption Event exists, or if any Early Redemption
Event or Potential Early Redemption Event exists, stating the nature and status
thereof;

        (v)    Credit Card Guidelines.    Within thirty (30) days after the date
any material change in or material amendment to the Credit Card Guidelines is
made, the Transferor shall provide the Investors with a copy of such change or
amendment. If requested by the Investors, within ninety (90) days after the
close of each of its fiscal years, the Transferor shall provide the Investors
with a complete copy of the Credit Card Guidelines then in effect;

21

--------------------------------------------------------------------------------




        (vi)    Filings with Governmental Authorities.    Promptly after the
same are sent, copies of all financial statements and reports that the
Transferor or the Issuer may make to, or file with, the Securities and Exchange
Commission or any successor or analogous governmental authority;

        (vii)    Additional Receivables Information.    The Servicer shall
promptly provide to the Investors additional Receivables or financial
information requested by any of the Investors in such Investor's reasonable
discretion, including master file information on CD ROM or other such format as
reasonably acceptable to such Investor;

        (viii)    Other Information.    Such other information, documents,
records or reports respecting the Accounts, the Receivables or the servicing
thereof or the Issuer as the Investors may from time to time reasonably request
(as can be reasonably obtained or provided by the Transferor or the Servicer);
and such publicly available information, documents, records or reports
respecting the Servicer, the Transferor, the Issuer or the condition or
operations, financial or otherwise, of the Servicer, the Issuer or the
Transferor as the Investors may from time to time reasonably request; and

        (ix)    Daily Reporting.    From and after March 1, 2004, the Servicer
shall furnish to the Investors (or cause to be furnished to the Investors) on
each Business Day such information relating to the status of the Receivables in
a certificate substantially in the form of Exhibit C attached hereto;

provided, however, for so long as CompuCredit is subject to, and in compliance
with, the requirements of the Securities Exchange Act of 1934, as amended, and
such requirements require public disclosure of the items specified in the above
clauses (i), (ii), (iv) and (vi), CompuCredit shall be required to furnish such
items only upon the request of the Investors; provided, further, that with
respect to clauses (vii) and (viii) above, neither the Servicer nor the
Transferor shall be required to disclose any information reasonably determined
by it to be Proprietary Information.

        (b)    Notices.    The Transferor, the Issuer and the Servicer, as
applicable, shall notify the Investors in writing of any of the following with
respect to itself only promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

        (i)    Notice of Early Redemption Events.    As soon as possible and in
any event, within five (5) days after learning of the occurrence of any Early
Redemption Event or Potential Early Redemption Event, accompanied by a statement
of the chief financial officer or chief accounting officer of the Transferor or
the Issuer or an Officer's Certificate of a Servicing Officer, as applicable;

        (ii)    Judgment and Proceedings.    The entry of any judgment or decree
against the Transferor or the Issuer, as applicable, in excess of $10,000, or
with respect to the Servicer, $1,000,000, or the institution of any material
lawsuit or other proceeding against any such Person;

        (iii)    Adverse Effect.    The occurrence of any event or condition
which has, or could reasonably be expected to have, an Adverse Effect;

        (iv)    Litigation.    The institution of any litigation, arbitration
proceeding or governmental proceeding against the Transferor, the Issuer or the
Servicer, as applicable, or to which such Person becomes a party and in which
the amount in controversy exceeds the sum of $1,000,000 in respect of the
Transferor and the Issuer or $5,000,000 in respect of the Servicer;

        (v)    ERISA.    The occurrence of any Reportable Event under
Section 4043(c) (5), (6) or (9) of ERISA with respect to any Plan of the
Transferor, the Issuer or the Servicer, as applicable, any decision to terminate
or withdraw from a Plan of the Transferor, the Issuer or the Servicer, as
applicable, any finding made with respect to a Plan of the Transferor, the
Issuer or the Servicer, as applicable, under Section 4041(c) or (e) of ERISA,
the commencement of any proceeding with

22

--------------------------------------------------------------------------------




respect to a Plan of the Transferor, the Issuer or the Servicer, as applicable
under Section 4042 of ERISA, the failure to make any required installment or
other required payment under Section 412 of the Code or Section 302 of ERISA on
or before the date for such installment or payment, or any material increase in
the actuarial present value of unfunded vested benefits under all Plans of the
Transferor, the Issuer or the Servicer, as applicable, over the preceding year;

        (vi)    Defaults Under Other Agreements.    The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
the Transferor, the Issuer or the Servicer is a debtor or an obligor; and

        (vii)    Debt Ratings.    Any upgrade or downgrade in the public or
private debt rating of the Servicer, the Issuer or the Transferor or its parent.

        (c)    Copies of Notices.    The Transferor, the Issuer and the
Servicer, as applicable, shall promptly furnish to the Investors a copy of each
certificate, report, statement, notice or other communication (including without
limitation, a copy of any Opinion of Counsel delivered pursuant to Section 8.06
of the Indenture) furnished by or on behalf of itself under the Transaction
Documents to the holders of the Offered Notes, to the Indenture Trustee or to
the Rating Agencies concurrently therewith and furnish to the Investors promptly
after receipt thereof a copy of each notice, demand or other communication
received by or on behalf of it pursuant to this Agreement, the Transfer and
Servicing Agreement, the Indenture, the Indenture Supplement, any Receivables
Purchase Agreement, the Backup Servicing Agreement or the Affinity Card
Agreement. Each such communication provided hereunder shall be furnished to the
Investors in writing.

        SECTION 4.4    Representations and Warranties of the Investors.    

        (a)   Each Investor hereby agrees to treat the Offered Notes for
purposes of federal and state income or franchise taxes and any other tax
imposed on or measured by income, as indebtedness unless otherwise required by
the Internal Revenue Service.

        (b)   Merrill Lynch Mortgage Capital Inc. hereby makes the
representation and warranty set forth in Item 7 to Schedule 1 hereto.


ARTICLE V

INDEMNIFICATION; EXPENSES; RELATED MATTERS


        SECTION 5.1    Indemnities by the Transferor.    Without limiting any
other rights which the Indemnified Parties may have hereunder or under
applicable Law, the Transferor hereby agrees to indemnify each Investor and its
respective officers, directors, employees and agents (collectively, "Indemnified
Parties") from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys' fees and disbursements (all
of the foregoing being collectively referred to as "Indemnified Amounts")
awarded against or incurred by any of them in any action or proceeding between
the Transferor and any of the Indemnified Parties (but only to the extent that
the Indemnified Party is the prevailing party in such action or proceeding
against the Transferor) or between any of the Indemnified Parties and any third
party or otherwise arising out of or as a result of this Agreement, the other
Transaction Documents, the ownership or maintenance, either directly or
indirectly, by such Investor of the Offered Notes or any of the other
transactions contemplated hereby or thereby, except, (i) Indemnified Amounts to
the extent resulting from gross negligence, fraud or willful misconduct on the
part of such Indemnified Party, (ii) to the extent that any claim, damage, loss,
liability, cost or expense relates to Excluded Taxes or amounts payable by the
Issuer under Sections 5.2, 5.3, or 5.4 (iii) for recourse for the payment of
principal of or interest on, or other amounts due in respect of, the Offered
Notes as a result of nonpayment by Obligors on the Accounts or the related
Receivables (collectively, the "Excluded Liabilities"). Without limiting the
generality of the foregoing,

23

--------------------------------------------------------------------------------

the Transferor shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:

        (a)   reliance on any representation or warranty made by the Transferor
or any officers of the Transferor under or in connection with this Agreement,
any of the other Transaction Documents, or any other information or report
delivered by the Transferor pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any material respect when made or deemed made;

        (b)   the failure by the Transferor to comply with any applicable Law
with respect to any Receivable or the related Credit Card Agreement, or the
nonconformity of any Receivable or the related Credit Card Agreement with any
such applicable Law;

        (c)   any valid dispute, claim, offset or defense (other than discharge
in bankruptcy) of the Obligor to the payment of any Receivable (including a
defense based on such Receivable or the related Credit Card Agreement not being
the legal, valid and binding obligation of such Obligor enforceable against it
in accordance with its terms);

        (d)   the failure by the Transferor to comply with any term, provision
or covenant contained in this Agreement or any of the other Transaction
Documents to which it is a party or to perform any of its respective duties or
obligations under the Receivables or related Contracts; or

        (e)   any action taken by the Transferor in the enforcement or
collection of any Receivable.

        Promptly after receipt by an Indemnified Party of notice of the
commencement of any action, such Indemnified Party will, if a claim in respect
thereof is to be made under this Section 5.1, notify the Transferor, provided,
however, the omission to so notify the Transferor will not relieve the
Transferor from any liability which it may have to any such Indemnified Party
under this Section 5.1, except to the extent the Transferor was actually
prejudiced by the failure to give such notices promptly.

        Each Indemnified Party shall use its good faith efforts to mitigate,
reduce or eliminate any losses, expenses or claims for indemnification pursuant
to this Section 5.1; provided, however, that nothing contained herein shall
obligate any Indemnified Party to take any action that imposes on such Person
any additional costs or legal or regulatory burdens which in such Person's
reasonable opinion, would have an adverse effect on its business, operations or
financial condition.

        SECTION 5.2    Yield Protection.    (a) If after the Effective Date, the
adoption of any Law or bank regulatory guideline or any amendment or change in
the administration, interpretation or application of any existing or future Law
or bank regulatory guideline by any Governmental Authority charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Governmental Authority (in the case of any bank regulatory
guideline, whether or not having the force of Law):

        (i)    shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including any such requirement imposed by the
Board of Governors of the Federal Reserve System) against assets of, deposits
with or for the account of, or credit extended by, any Indemnified Party or
shall impose on any Indemnified Party or on the United States market for
certificates of deposit or the London interbank market any other similar
condition affecting this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Offered Notes, or payments of amounts
due hereunder or its obligation to advance funds hereunder or otherwise in
respect of this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Offered Notes; or

24

--------------------------------------------------------------------------------



        (ii)   imposes upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys' fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing) with respect to this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Offered Notes, or, other than
Excluded Taxes, payments of amounts due hereunder or its obligation to advance
funds hereunder or otherwise in respect of this Agreement, the other Transaction
Documents, the ownership, maintenance or financing of the Offered Notes, and the
result of any of the foregoing is to increase the cost to or to reduce the
amount of any sum received or receivable by such Indemnified Party with respect
to this Agreement, the other Transaction Documents, the ownership, maintenance
or financing of the Offered Notes, the Receivables, the obligations hereunder,
the funding of any purchases hereunder by an amount deemed by such Indemnified
Party to be material, then, on the next succeeding Distribution Date after
written demand by such Indemnified Party, the Transferor shall pay to such
Investor such additional amount or amounts as will compensate such Indemnified
Party for such increased cost or reduction.

        (b)   If any Indemnified Party shall have determined that after the date
hereof, the adoption of any applicable Law or bank regulatory guideline
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, or any
request or directive regarding capital adequacy (in the case of any bank
regulatory guideline, whether or not having the force of law) of any such
Governmental Authority, has or would have the effect of reducing the rate of
return on capital of such Indemnified Party (or its parent) as a consequence of
such Indemnified Party's obligations hereunder or with respect hereto to a level
below that which such Indemnified Party (or its parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such
Indemnified Party to be material, then on the next succeeding Distribution Date
after written demand by such Indemnified Party, the Transferor shall pay to such
Investor such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction.

        (c)   After learning of any event occurring after the date hereof which
will entitle an Indemnified Party to compensation pursuant to this Article V,
the applicable Investor shall notify the Transferor in writing. A notice by such
Investor or the applicable Indemnified Party claiming compensation under this
Section and setting forth in reasonable detail an explanation therefor and a
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Investor or any applicable Indemnified Party may use any reasonable averaging
and attributing methods and shall describe such methods in reasonable detail in
any notice to the Transferor seeking compensation pursuant to this Article V.

        SECTION 5.3    Taxes.    (a) All payments and distributions made
hereunder by the Transferor or the Servicer (each, a "payor") to each Investor
(a "recipient") shall be made, to the extent permitted by applicable law, free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and any other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties), but excluding Excluded Taxes (such
non-excluded items being called "Taxes"). In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then the Transferor shall:

        (i)    pay directly to the relevant authority the full amount required
to be so withheld or deducted;

        (ii)   promptly forward to such Investor an official receipt or other
documentation satisfactory to such Investor evidencing such payment to such
authority; and

25

--------------------------------------------------------------------------------




        (iii)  pay to the recipient such additional amount or amounts as is
necessary to ensure that the net amount actually received by the recipient will
equal the full amount such recipient would have received had no such withholding
or deduction been required.

        Moreover, if any Taxes are directly asserted against any recipient with
respect to any payment received by such payment recipient hereunder, the
recipient may pay such Taxes and the Transferor will promptly pay such
additional amounts (including any penalties, interest or expenses), as shall be
necessary in order that the net amount received by the payment recipient after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such payment recipient would have received had such Taxes not
been asserted.

        If the Transferor fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the recipient the required receipts or
other required documentary evidence, the Transferor shall indemnify the
recipient for any incremental Taxes, interest, or penalties that may become
payable by any recipient as a result of any such failure.

        (b)   Each Investor that is not incorporated under the laws of the
United States of America or a state thereof or the District of Columbia shall,
prior to becoming a party to any Transaction Document, deliver to the Transferor
two duly completed copies of Internal Revenue Service Form W-8ECI, or an
applicable successor form. Each Investor that is incorporated under the laws of
the United States of America or a state thereof or the District of Columbia
shall, prior to becoming a party to any Transaction Document, deliver to the
Transferor two duly completed copies of an Internal Revenue Service Form W-9 or
applicable successor form.

        (i)    Each Investor shall deliver to the Transferor two (2) further
copies of any such form or certification previously delivered on or before the
date that any such form or certification expires or becomes obsolete and after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Transferor; and

        (ii)   Each Investor shall obtain such extensions of time for filing and
complete such forms or certifications as may reasonably be requested by the
Transferor; unless, in any such case, an event (including, without limitation,
any change in treaty, law or regulation) has occurred after the Effective Date
and prior to the date on which any such delivery would otherwise be required
which renders all such forms inapplicable or which would prevent such Investor
from duly completing and delivering any such form with respect to it, and such
Investor so advises the Transferor. In such event, the Investor shall make
reasonable efforts to cooperate with the Transferor in availing itself of any
other then reasonably available exemption for Taxes. Each such Investor so
organized shall certify (i) in the case of an Internal Revenue Service
Form W-8ECI, that it is entitled to receive payments under the this Agreement
and the other Transaction Documents without deduction or withholding of any
United States federal income taxes and (ii) in the case of an Internal Revenue
Service Form W-9, that it is entitled to an exemption from United States backup
withholding tax.

        SECTION 5.4    Other Costs and Expenses; Breakage Costs.    (a) To the
fullest extent permitted by applicable law, the Transferor agrees, on the next
succeeding Distribution Date after receipt of a written invoice, to pay or cause
to be paid, and to save each Investor harmless against liability for the payment
of, all reasonable out of pocket expenses (including attorneys' fees and
expenses, any filing fees and expenses incurred by officers or employees of the
Investor and fees and expenses of the Investor with respect to one audit per
year; provided, however, that upon the occurrence of an Early Redemption Event,
the Investors shall be reimbursed by the Transferor for reasonable fees and
expenses incurred in connection with an unlimited number of audits) or
intangible, documentary or recording taxes incurred by or on behalf of the
Investor (i) in connection with the preparation, negotiation, execution and
delivery of this Agreement, the other Transaction Documents and any documents or
instruments delivered pursuant hereto and thereto and the transactions
contemplated

26

--------------------------------------------------------------------------------

hereby or thereby (including the perfection or protection of the Offered Notes)
and (ii) from time to time (A) relating to any amendments, waivers or consents
under this Agreement and the other Transaction Documents, or (B) arising in
connection with an Investor's enforcement or preservation of rights under this
Agreement or in any of the other Transaction Documents.

        (b)   The Issuer shall pay an Investor, on the next succeeding
Distribution Date after request from such Investor, such amount or amounts as
shall compensate such Investor for any loss (including loss of profit), cost or
expense incurred by an Investor (as reasonably determined by such Investor) as a
result of any reduction of the Class A Note Principal Balance, Class B Note
Principal Balance or Class C Note Principal Balance, as applicable, other than
at the end of a LIBOR Period and for which the Transferor failed to provide
notice to the Investor pursuant to subsection 2.4(c). After such Investor
receives actual knowledge of any of the events specified in this subsection
5.4(b), a certificate of such Investor setting forth in reasonable detail a
calculation of any amount or amounts that such Investor is entitled to receive
pursuant to this subsection 5.4(b) and the reason(s) therefor shall be delivered
to the Transferor (with a copy to the Investor) and shall be conclusive absent
manifest error.

        SECTION 5.5    Indemnities by the Servicer.    (a) The Servicer shall
indemnify and hold harmless each Indemnified Party from and against any loss,
liability, expense, damage or injury suffered or sustained by reason of willful
misfeasance, bad faith, or negligence in the performance of the duties of the
Servicer, by reason of reckless disregard of obligations and duties of the
Servicer hereunder or under the Indenture, the Indenture Supplement and the
Transfer and Servicing Agreement or by reason of the failure of any
representation or warranty made or deemed made by the Servicer (or any of its
officers) under or in connection with this Agreement to have been true and
correct in all material respects as of the date made or deemed made; provided,
however, that the Servicer shall not indemnify any such Indemnified Party for
any such loss, liability, expense, damage or injury suffered or sustained by
reason of any action taken or omitted at the written request of any such
Indemnified Party; and provided, further, that the Servicer shall not indemnify
any such Indemnified Party for any such loss, liability, expense, damage or
injury incurred with respect to any action taken by such Indemnified Party
constituting fraud, gross negligence, breach of fiduciary duty or willful
misconduct, with respect to the uncollectibility of the Receivables or with
respect to any federal, state or local income or franchise taxes (or any
interest or penalties with respect thereto) required to be paid by any such
Indemnified Party in connection herewith to any taxing authority. The Servicer
shall not be liable for acts or omissions of any Successor Servicer. The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof.

        (b)   Each Indemnified Party shall use its good faith efforts to
mitigate, reduce or eliminate any losses, expenses or claims for indemnification
pursuant to this Section 5.5; provided, however, that nothing contained herein
shall obligate any Indemnified Party to take any action that imposes on such
Person any additional costs or legal or regulatory burdens which in such
Person's reasonable opinion, would have an adverse effect on its business,
operations or financial condition.


ARTICLE VI

MISCELLANEOUS


        SECTION 6.1    Term of Agreement; Survival.    This Agreement shall
terminate on the Expiration Date; provided, however, that (i) the rights and
remedies of the parties hereto with respect to any representations or warranties
made or deemed to be made by such party in this Agreement, and (ii) the
provisions of Article V and Sections 6.10 and 6.11 of this Agreement shall
survive the termination of this Agreement and the payment in full of the Note
Principal Balance. Furthermore, all representations, warranties, covenants,
guaranties and indemnifications contained in this Agreement and the Transaction
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the sale and transfer of the
Offered Notes.

27

--------------------------------------------------------------------------------

        SECTION 6.2    Waivers; Amendments.    (a) No failure or delay on the
part of any party hereto in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.

        (b)   This Agreement may be amended from time to time only with the
written consent of each party hereto.

        SECTION 6.3    Notices; Payments.    All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile, telegraphic, telex or cable communication) and
mailed, facsimiled, telegraphed, cabled or delivered, as to each party hereto,
at its address specified below or at such other address as shall be designated
by such party in a written notice to the other party hereto. All such notices
and communications shall, when mailed, facsimiled, telegraphed or cabled, be
effective three (3) days after deposit in the mails, when confirmed by
telephone, delivered to the telegraph company or delivered to the cable company,
respectively.

        If to the Investors:

        In respect of all borrowing or paydown notices:

Merrill Lynch Mortgage Capital Inc.
101 Hudson Street, 12th Floor
Jersey City, New Jersey 07302
Attention: Gene Nagotko
Telephone: (201) 557-4822
Telecopy:   (201) 557-1369

In respect of all other matters:

Merrill Lynch Mortgage Capital Inc.
4 World Financial Center, 10th Floor
New York, New York 10080
Attention: Joseph Magnus
Telephone: (212) 449-7854
Telecopy:   (212) 449-6673

Payment Information:

ABA:
Acct:

If to the Transferor:

CompuCredit Funding Corp.
101 Convention Center Drive
Suite 850-14A
Las Vegas, Nevada 89109
Attention: Treasurer
Telephone: (702) 949-0190
Telecopy:   (702) 598-3651

Payment Information:
ABA #
Account No.

28

--------------------------------------------------------------------------------

If to the Servicer:

CompuCredit Corporation
245 Perimeter Center Parkway, Suite 600
Atlanta, Georgia 30346
Attention: General Counsel
Telephone: (770) 206-6200
Telecopy:   (770) 206-6187

If to the Issuer:

CompuCredit Credit Card Master Note Business Trust
c/o Wilmington Trust FSB
3993 Howard Hughes Parkway, Suite 250
Las Vegas, Nevada 89109
Attention: Corporate Trust Administration
Telephone: (702) 866-2202
Telecopy:   (702) 866-2244

        SECTION 6.4    Governing Law; Submission to Jurisdiction; Appointment of
Service Agent    

        (a)   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 6.4 SHALL AFFECT THE RIGHT OF
ANY PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE PARTIES HERETO OR
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

        (b)   EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

        (c)   Each of the parties hereto hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in Section 6.3
of this Agreement; provided, that nothing in this Agreement shall affect the
right of any such party to serve process in any other manner permitted by law.

        SECTION 6.5    Integration.    This Agreement contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

29

--------------------------------------------------------------------------------


        SECTION 6.6    Severability of Provisions.    If any one or more of the
provisions of this Agreement shall for any reason whatsoever be held invalid,
then such provisions shall be deemed severable from the remaining provisions of
this Agreement and shall in no way affect the validity or enforceability of such
other provisions.

        SECTION 6.7    Counterparts; Facsimile Delivery.    This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

        SECTION 6.8    Successors and Assigns; Binding Effect.    This Agreement
shall be binding upon each of and inure to the benefit of the Transferor, the
Issuer, the Servicer and the Investors and their respective successors and
permitted assigns (including any subsequent holders of the Offered Notes).
Notwithstanding anything to the contrary contained herein, except as provided in
Section 5.02 or 6.02 of the Transfer and Servicing Agreement, this Agreement may
not be assigned by the Transferor, the Issuer or the Servicer without the prior
consent of the Investors (which consent shall not unreasonably be withheld or
delayed). No Investor may Transfer its rights hereunder in whole or in part to
any Person except in compliance with the Indenture Supplement and the
requirements of Section 4.4. Notwithstanding anything contained herein to the
contrary, the Investors may at any time enter into a Repurchase Transaction,
provided that the aggregate number of beneficial owners, Participants or record
owners of the Offered Notes shall not be more than the number set forth in Item
8 of Schedule 1 hereto. For the avoidance of doubt, a purchaser in a Repurchase
Transaction shall not constitute a beneficial owner or a Participant for
purposes of this Section 6.8 and Section 9.04 of the Indenture Supplement, but
shall constitute a record owner.

        SECTION 6.9    Confidentiality Agreement.    Each of the parties hereto
hereby agrees that it will not disclose the contents of this Agreement or any
other Proprietary Information or confidential information of or with respect to
the Investors, the Transferor, the Servicer or the Issuer to any other Person;
except that each such party and its officers and employees may (i) disclose such
information to its external accountants, attorneys, investors, potential
investors and the agents of such Persons ("Excepted Persons"), and as required
by an applicable law or order of any judicial or administrative proceeding or
regulatory examination, and (ii) disclose the Agreement and such information in
any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving this Agreement for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with this Agreement;
provided, however, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of the Transferor and the Investors that such
information shall be used solely in connection with such Excepted Person's
evaluation of, or relationship with, the Transferor and its Affiliates, and each
Investor and potential Investor, to the extent that such Investor or potential
Investor actually receives the confidential information described below, will
enter into a confidentiality agreement for the benefit of the Transferor and its
Affiliates in form and substance similar to the Confidentiality Agreement
entered into by the Transferor and Merrill Lynch Mortgage Capital Inc. in
connection with the transactions contemplated by this Agreement. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 6.9 are: all fees and other pricing terms, and all
provisions relating to Early Redemption Events. Each of the parties hereto
agrees that the remedies and procedures available to the Company (as defined in
the Confidentiality Agreement) contained in the Confidentiality Agreement are
incorporated herein by reference and may be exercised by each of the Investors
as if any such party were the Company referred to in the Confidentiality
Agreement.

        Notwithstanding anything herein to the contrary, each party (and each
employee, representative or other agent of each party) hereto may disclose to
any and all persons, without limitation of any kind, any information with
respect to the United States federal income "tax treatment" and "tax structure"

30

--------------------------------------------------------------------------------


of the transactions contemplated hereby (including opinions or other tax
analyses) that are provided to such parties (or their representatives) relating
to such tax treatment and tax structure; provided that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.

        SECTION 6.10    No Bankruptcy Petition Against the Issuer or the
Transferor.    Each of the parties hereto, by entering into this Agreement,
covenants and agrees that it will not at any time institute against, or join any
other Person in instituting against, the Issuer or the Transferor any proceeding
of a type referred to in the definition of Insolvency Event.

        SECTION 6.11    No Recourse Against Issuer.    Notwithstanding anything
to the contrary contained herein, the obligations of the Issuer under this
Agreement, the Indenture and the Indenture Supplement shall be payable at such
time as funds are received by or are available to the Issuer in excess of funds
necessary to pay in full all outstanding Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against the Issuer but shall continue to accrue. Each party
hereto agrees that the payment by the Issuer of any "claim" (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party hereunder
shall be subordinated to the payment in full of all Notes.

        SECTION 6.12    Limitation of Liability.    It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Wilmington Trust FSB, not individually or personally but solely as
trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust FSB but is made and intended for the purpose of binding only
the Issuer and (c) under no circumstances shall Wilmington Trust FSB be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
the other Transaction Documents to which the Issuer is a party.

        SECTION 6.13    Amounts Limited to Available
Collections.    Notwithstanding anything else in this Agreement to the contrary,
the obligations of the Transferor hereunder shall be payable hereunder solely to
the extent funds are available therefor and, to the extent such funds are
insufficient or unavailable to pay any amounts owing by the Transferor
hereunder, it shall not constitute a claim against the Transferor.

        SECTION 6.14    Transferor Net Worth.    On the date of execution of
this Agreement, the Transferor shall have a net worth calculated in accordance
with generally accepted accounting principles of at least $10,000,000 and
(ii) the Transferor shall make no distributions of dividends or returns of
capital comprising its net worth, as calculated in accordance with GAAP, except
to the extent that, after giving effect thereto, the Transferor shall have a net
worth at least equal to $10,000,000.

31

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
and year first above written.

    COMPUCREDIT FUNDING CORP.,
as Transferor
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT CORPORATION,
as Servicer
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
COMPUCREDIT CREDIT CARD
MASTER NOTE BUSINESS TRUST,
as Issuer
 
 
By:
Wilmington Trust FSB, not in its individual capacity but solely as Owner Trustee
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
MERRILL LYNCH MORTGAGE CAPITAL INC.,
as Investor
 
 
By:


--------------------------------------------------------------------------------

Name: Andrew J. Coon
Title: Vice President
 
 
Class A Commitment Percentage: 100%
Class B Commitment Percentage: 100%
Class C Commitment Percentage: 100%

S-1

--------------------------------------------------------------------------------




EXHIBIT A



FORM OF INCREASE NOTICE


                    , 200  

        I,                        of COMPUCREDIT FUNDING CORP. (the
"Transferor"), hereby certify that, with respect to that certain Note Purchase
Agreement (as amended from time to time the "Agreement"), dated as of
January 30, 2004, by and among the Transferor, CompuCredit Corporation, as the
Servicer, CompuCredit Credit Card Master Note Business Trust, as the Issuer, and
Merrill Lynch Mortgage Capital Inc., as an Investor, the following is true and
correct as of the date hereof:

        1.     The Transferor, on behalf of the Issuer, hereby requests that a
purchase of the Note Principal Balance Increase be made in accordance with the
following terms:

        (a)   The aggregate amount of such Note Principal Balance Increase shall
be            and the amount for each class of Notes shall be:
[Class A                        ] [Class B                        ]
[Class C                        ].

        (b)   The Increase Date of such Note Principal Balance Increase shall
be            .

        2.     The Transferor, on behalf of the Issuer, hereby confirms as
follows:

        (a)   The representations and warranties of the Transferor contained in
Section 4.1 of the Agreement are true and correct as though made on the date
hereof.

        (b)   No event has occurred and is continuing, or would result from the
purchase of the Note Principal Balance Increase occurring on the date hereof,
which would cause the Expiration Date to occur.

        (c)   The conditions to the purchase of such Initial Note Principal
Balance or Note Principal Balance Increase pursuant to Section 3.2 of the
Agreement have been satisfied in full.

        (d)   As of the date of such Note Principal Balance Increase, the
Class A Note Principal Balance, Class B Note Principal Balance and Class C Note
Principal Balance (in each case after giving effect to such purchase) does not
exceed the Class A Maximum Principal Amount, Class B Maximum Principal Amount or
Class C Maximum Principal Amount, respectively.

        (e)   On and as of the date hereof, the Transferor, the Issuer and the
Servicer have each performed in all material respects all of the agreements
contained in the Agreement, the Indenture and the Indenture Supplement to be
performed by such Person at or prior to such day.

        (f)    To the Transferor's best knowledge, no law, rule or regulation
prohibits, and no order, judgment or decree of any federal, state or local court
or governmental body, agency or instrumentality prohibits or enjoins, the making
of the purchase occurring on the Purchase Date indicate herein.

        3.     The capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.

[SIGNATURE SET FORTH ON FOLLOWING PAGE]

A-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have hereunto signed my name as of the date first
above written.

    COMPUCREDIT FUNDING CORP.,
a Nevada corporation
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

A-2

--------------------------------------------------------------------------------




EXHIBIT B



TRADENAMES, FICTITIOUS NAMES AND
"DOING BUSINESS AS" NAMES


[None]

B-1

--------------------------------------------------------------------------------




EXHIBIT C



FORM OF DAILY SERVICING REPORT


COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST
Balance and Delinquency Metrics

Month X
Data as of XX/XX/20XX
Total Receivables

 
  Bucket

--------------------------------------------------------------------------------

  #

--------------------------------------------------------------------------------

  A/R

--------------------------------------------------------------------------------

  Unit %

--------------------------------------------------------------------------------

  Dollar %

--------------------------------------------------------------------------------

      0                 %   %     1                 %   %     2                
%   %     3                 %   %     4                 %   %     5            
    %   %     6                 %   %     7                 %   %             %
    %                     %     %         Payment MTD:             $            
[Payment Run Rate %:]                 %        
Purchases MTD:
 
 
 
 
 
 
$
 
 
 
 
 
  Purchase Rate %:                 %        
Gross Charge Offs MTD — Total Portfolio:
 
 
 
$
 
 
$
 
 
 
 
 
  Net Loss:                 %        

C-1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9(f)



Table of Contents
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE
ARTICLE III CONDITIONS PRECEDENT
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V INDEMNIFICATION; EXPENSES; RELATED MATTERS
ARTICLE VI MISCELLANEOUS

EXHIBIT A



FORM OF INCREASE NOTICE

EXHIBIT B



TRADENAMES, FICTITIOUS NAMES AND "DOING BUSINESS AS" NAMES

EXHIBIT C



FORM OF DAILY SERVICING REPORT
